DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment and Status of the Claims
2.	The preliminary amendment filed 19 October 2019, in which claims 1-15 were cancelled, new claims 16-32 were added, and the substitute specification submitted 4 December 2019, are acknowledged and entered.

3.	Claims 16-32 are under prosecution.

Information Disclosure Statement
4.	The Information Disclosure Statement filed 21 November 2019 is acknowledged and has been considered.
It is noted that any listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.	The claims contain the following limitations:
	A.	Claim 16 (upon which claims 17-29 depend) recites each of the following:
I.	A generic “conveyer” that is “configured to convey…in recited order;”
II.	A generic “imaging device” that is “configured to capture an image…;” and
	III.	 A generic “analysis unit” that is “configured to process the image;”

B.	Claim 27 further states the generic conveyer “is configured to convey…a slide glass.”	
C.	Claim 30 (upon which claims 31-32 depend) recites a generic “conveyer” that is “configured to convey…in recited order.”
Thus, the cited limitations are drawn to generic means plus function.  However, these limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because a review of the specification yields no limiting definition of any of the generically claimed means.

8. 	If applicant intends to have any of these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant should indicate where in the specification the specific structures are indicated.





Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 17-20, 22-25, and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claims 17-20, 22-25, and 31-32 are indefinite because the claims recite method steps of using an apparatus.  The courts have held that a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35  U.S.C. 112, second paragraph.  IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).  See MPEP 2173.05(p) [R-5]
	Specifically:
I.	Claims 17 and 31 each recite a method step of performing the activation treatment before conveying to the second unit.
II.	Claims 18 and 32 each recite a method step of performing the deparaffinization treatment before conveying to the second unit.
III.	Claim 19 recites a method step of performing the deparaffinization treatment at a certain temperature.
IV.	Claim 20 recites a method step of conveying the sample.
Claim 22 recites a method step of irradiation based on the fluorescent dye.
Claim 23 recites a method step of capturing multiple images.
Claims 24-25 each recite a method step of processing images based on the sample.

B.	Claim 22 is indefinite because the claim is based on the fluorescent dye, which is not part of the claimed analyzer.  Thus, the metes and bounds of the claim are unclear as an analyzer would infringe based on the use of a first dye having wavelengths that meet the limitations of the claims, but the same analzyer would not infringe if used with a different dye having wavelength that do not meet the limitations of the claims.

11.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


12.	Claims 25-26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 limits the sample, which is not actually part of the claimed analyzer.  Claim 26 further limits the dye, which is not actually part of the claimed analyzer.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

15.	Claims 16-20, 23-26, 28, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (U.S. Patent Application Publication No. US 2014/0170735 A1, published 19 June 2014).
	Regarding claim 16, Holmes teaches a sample analyzer comprising multiple units, in the form of modules (Title and Abstract, and Figures 4 and 6).  Holmes teaches the modules (i.e., components) include:  a first module comprising a heater (paragraph 0396); a second (i.e., assay) module having a light source (i.e., for irradiating the sample; paragraph 0229); and a third module, in the form of a fluid module comprising dyes (paragraph 0131), wherein the dyes are fluorescent (paragraph 1402).
It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  Thus, the teaching of Holmes that the “one, two or more modules may have a thermal control unit therein (emphasis added by the examiner)” wherein the control units are heaters (paragraphs 1330-1331) encompasses the alternate embodiment wherein not all of the modules have heaters.   
Holmes further teaches the heater maintains temperatures of 62oC or higher (paragraph 1705), thereby maintaining the first unit in the claimed range.  The analyzer also comprises a conveyor, in the form of a fluid handling system, which conveys (i.e., transports) the sample from one module to another (paragraph 0013), as well as an imaging device, in the form of an image capturing camera device (paragraph 0879, which provides oversight over the entire analyzer (i.e., system; paragraph 0678), including the components (paragraph 1404), as well as imaging of processes within the analyzer (i.e., device; paragraphs 1372 and 0030).  Thus, it would have been obvious to have an image capturing camera device that detects the processes within each unit (i.e., module).  Holmes also teaches an analysis unit to process images, in the form of a processor (paragraph 1396).  Thus, all of the claimed units are taught by Holmes, and the claim is obvious.
In addition, it is noted that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).  See MPEP §2144.04.  Thus, any order of the units taught by Holmes is obvious.
The courts have also held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”   In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  In addition, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Therefore, the various uses recited in the claims (e.g., pretreating, denaturing DNA, inhibiting autofluorescence, conveying in a particular order, imagining the first to third units, etc.) fail to define additional structural elements of the claimed analyzer.  Because the cited prior art teaches the structural elements of the claim, the claim is obvious.  See MPEP § 2114.
In addition, Holmes teaches heating a sample to denature DNA (paragraph 1624); thus, it would have been obvious to use the heater to denature DNA.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s arguments should not take the place of evidence in the record.
Regarding claim 17, the analyzer of claim 16 is discussed above.  In an alternative embodiment, Holmes teaches a module comprising multiple sample preparation stations, including a station for enriching the sample, which is the claimed fourth pretreatment unit because it activates the sample by removing other components, and a station comprising a heater (paragraph 0480), which is the claimed first pretreatment unit.
It is reiterated that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device.  Thus, any order of the units taught by Holmes is obvious.
It is further reiterated that the courts have also held that apparatus  claims cover what a device is, not what a device does. Therefore, the various uses recited in the claim (i.e., performing an activation treatment) fail to define additional structural elements of the claimed analyzer, in particular because no specific activation treatment is specified; thus, this broad limitation is encompassed the “component for chemical processing” taught by Holmes (paragraph 0480).  Because the cited prior art teaches the structural elements of the claim, the claim is obvious.  
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claims 18-19, the analyzer of claim 16 is discussed above.  In an alternative embodiment, Holmes teaches a module comprising multiple sample preparation stations, wherein each station comprises a heater (paragraph 0480), which is the claimed first pretreatment unit and the claimed fifth pretreatment unit, which requires temperatures of 44 oC to 100 oC, as exemplified by claim 19, which is taught by Holmes (paragraph 1705),
It is reiterated that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device.  Thus, any order of the units taught by Holmes is obvious.
It is further reiterated that the courts have also held that apparatus claims cover what a device is, not what a device does. Therefore, the various uses recited in the claim (i.e., performing an deparaffinization treatment) fail to define additional structural elements of the claimed analyzer, in particular because no specific deparaffinization treatment (other than the temperature of claim 19) is specified; thus, this broad limitation is encompassed the “component for chemical processing and/or physical processing” taught by Holmes (paragraph 0480).  Because the cited prior art teaches the structural elements of the claim, the claim is obvious.  
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
	Regarding claim 20, the analyzer of claim 16 is discussed above.  Holmes teaches one module is a detection station (paragraph 0479) that includes the imaging device (paragraph 0489), and that the conveyor (i.e., a fluid handling system) conveys (i.e., transports) the sample from one module to another (paragraph 0013).  Thus, it would have been obvious to have the conveyor convey the sample to the imaging device after any and all of the pretreatments.
It is reiterated that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device.  Thus, any order of the units taught by Holmes is obvious.
It is further reiterated that the courts have also held that apparatus  claims cover what a device is, not what a device does. Therefore, the various uses recited in the claim (i.e., conveying to the imaging device after the first three pretreatment units) fail to define additional structural elements of the claimed analyzer.  Because the cited prior art teaches the structural elements of the claim, the claim is obvious.  
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
	Regarding claim 23, the analyzer of claim 16 is discussed above.  Holmes teaches the imaging device captures multiple images (i.e., at one or more points in time; paragraph 0879).
	Regarding claim 24, the analyzer of claim 16 is discussed above.  Holmes teaches a module comprises a nucleic acid assays station coupled to a light sensor (paragraph 1369), and that the image capturing camera device (paragraph 0879) provides oversight over the entire analyzer (i.e., system; paragraph 0678), including the components (paragraph 1404), as well as imaging of processes within the analyzer (i.e., device; paragraphs 1372 and 0030).  Thus, it would have been obvious to have the analysis unit process images of target DNA.
It is reiterated that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device.  Thus, any order of the units taught by Holmes is obvious.
In addition, it is reiterated that the courts have also held that apparatus claims cover what a device is, not what a device does. Therefore, the various uses recited in the claim (i.e., imaging DNA) fail to define additional structural elements of the claimed analyzer, in particular because the DNA is not part of the claimed analyzer.  Because the cited prior art teaches the structural elements of the claim, the claim is obvious.  
	Regarding claims 25-26, the analyzer of claim 16 is discussed above.  The cell (claim 25) and the dye (claim 26) are not actually part of the claimed analyzer; thus, the instant limitations do not further limit claim 16.
	Regarding claim 28, the analyzer of claim 16 is discussed above.  Holmes teaches a bus for transferring data between modules and a controller (paragraph 0558); thus, it would have been obvious to connect all of the claimed modules to the data bus.
Regarding claim 30, Holmes teaches a sample apparatus comprising multiple units, in the form of modules (Title and Abstract, and Figures 4 and 6).  Holmes teaches the modules (i.e., components) include:  a first module comprising a heater (paragraph 0396); a second (i.e., assay) module having a light source (i.e., for irradiating the sample; paragraph 0229); and a third module, in the form of a fluid module comprising dyes (paragraph 0131), wherein the dyes are fluorescent (paragraph 1402).
It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  Thus, the teaching of Holmes that the “one, two or more modules may have a thermal control unit therein (emphasis added by the examiner)” wherein the control units are heaters (paragraphs 1330-1331) encompasses the alternate embodiment wherein not all of the modules have heaters.   
Holmes further teaches the heater maintains temperatures of 62oC or higher (paragraph 1705), thereby maintaining the first unit in the claimed range.  The apparatus also comprises a conveyor, in the form of a fluid handling system, which conveys (i.e., transports) the sample from one module to another (paragraph 0013).
In addition, it is reiterated that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device.  Thus, any order of the units taught by Holmes is obvious.
It is also reiterated that the courts have also held that apparatus claims cover what a device is, not what a device does.  Therefore, the various uses recited in the claims (e.g., pretreating, denaturing DNA, inhibiting autofluorescence, conveying in a particular order) fail to define additional structural elements of the claimed apparatus.  Because the cited prior art teaches the structural elements of the claim, the claim is obvious.  
In addition, Holmes teaches heating a sample to denature DNA (paragraph 1624); thus, it would have been obvious to use the heater to denature DNA.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 31, the apparatus of claim 30 is discussed above.  In an alternative embodiment, Holmes teaches a module comprising multiple sample preparation stations, including a station for enriching the sample, which is the claimed fourth pretreatment unit because it activates the sample by removing other components, and a station comprising a heater (paragraph 0480), which is the claimed first pretreatment unit.
It is reiterated that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device.  Thus, any order of the units taught by Holmes is obvious.
It is further reiterated that the courts have also held that apparatus claims cover what a device is, not what a device does. Therefore, the various uses recited in the claim (i.e., performing an activation treatment) fail to define additional structural elements of the claimed apparatus, in particular because no specific activation treatment is specified; thus, this broad limitation is encompassed the “component for chemical processing” taught by Holmes (paragraph 0480).  Because the cited prior art teaches the structural elements of the claim, the claim is obvious.  
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 32, the apparatus of claim 30 is discussed above.  In an alternative embodiment, Holmes teaches a module comprising multiple sample preparation stations, wherein each station comprises a heater (paragraph 0480), which is the claimed first pretreatment unit and the claimed fifth pretreatment unit, which requires temperatures of 44 oC to 100 oC, as exemplified by claim 19, which is taught by Holmes (paragraph 1705),
It is reiterated that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device.  Thus, any order of the units taught by Holmes is obvious.
It is further reiterated that the courts have also held that apparatus claims cover what a device is, not what a device does. Therefore, the various uses recited in the claim (i.e., performing an deparaffinization treatment) fail to define additional structural elements of the claimed apparatus, in particular because no specific deparaffinization treatment (other than the temperature of claim 19) is specified; thus, this broad limitation is encompassed the “component for chemical processing and/or physical processing” taught by Holmes (paragraph 0480).  Because the cited prior art teaches the structural elements of the claim, the claim is obvious.  
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.

16.	Claims 18 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (U.S. Patent Application Publication No. US 2014/0170735 A1, published 19 June 2014) as applied to claims 16 and 30 above, and further in view of Larsen et al (U.S. Patent Application Publication No. US 2011/0136135 A1, published 9 June 2011).
It is noted that while claims 18 and 32 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
Regarding claims 18 and 32, the analyzer and apparatus of claims 16 and 30 are discussed above in Section 15.
While Holmes teaches tissue samples (paragraph 0599) and tissue preparation modules (paragraph 0554), Holmes does not specifically teach the module performs deparaffinization.
However, Larsen et al teach analyzers (i.e., apparatuses; Abstract) comprising a deparaffinization module (i.e., claims 18 and 32), which have the added advantage of allowing retrieval of targets in a condition suitable for staining (paragraph 0078), which is a specific desire of Holmes (paragraph 0519).  Thus, Larsen et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the analyzer or apparatus of Holmes with the teachings of Larsen et al to arrive at the instantly claimed analyzer or apparatus with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in the added advantage of allowing retrieval of targets in a condition suitable for staining as explicitly taught by Larsen et al (paragraph 0078), which is a specific desire of Holmes (paragraph 0519).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Larsen et al could have been applied to the teachings of Holmes with predictable results because the known techniques of Larsen et al predictably result in modules useful for tissue sample processing.


17.	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (U.S. Patent Application Publication No. US 2014/0170735 A1, published 19 June 2014) as applied to claim 16 above, and further in view of Huenkemeier et al (Proc. SPIE 5709, Fiber Lasers II: Technology, Systems, and Applications, pages 110-116; 22 April 2005).
	Regarding claim 21, the analyzer of claim 16 is discussed above in Section 15.
While Holmes teaches the imaging device includes a microscope (paragraph 0879), detection of fluorescence (paragraph 0225), and laser light sources (paragraph 0865), Holmes does not specifically teach functionally equivalent light sources configured to irradiate two different wavelengths.
However, Huenkemeier et al teach lasers having multiple switchable wavelengths (Title), which has the added advantage of being a very useful laser that is typically applied in fluorescence microscopy in the life sciences (Section 3.4 and Abstract). Thus, Huenkemeier et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have utilized the functionally equivalent light source of Huenkemeier et al in the analyzer of Holmes to arrive at the instantly claimed analyzer with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in the added advantage of having a very useful laser for fluorescence microscopy as explicitly taught by Huenkemeier et al (Section 3.4 and Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Huenkemeier et al could have been applied to the teachings of Holmes with predictable results because the known techniques of Huenkemeier et al predictably result in light sources useful for detection of fluorescence using microscopy.
	Regarding claim 22, the analyzer of claim 21 is discussed above.  
It is reiterated that the courts have also held that apparatus claims cover what a device is, not what a device does. Therefore, the various uses recited in the claim (i.e., activating or inactivating a dye) fail to define additional structural elements of the claimed apparatus, in particular because the dye is not part of the claimed analyzer.  Because the cited prior art teaches the structural elements of the claim, the claim is obvious.  
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.

18.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (U.S. Patent Application Publication No. US 2014/0170735 A1, published 19 June 2014) in view of Huenkemeier et al (Proc. SPIE 5709, Fiber Lasers II: Technology, Systems, and Applications, pages 110-116; 22 April 2005) as applied to claim 21 above, and further in view of Muro et al (U.S. Patent Application Publication No. US 2006/0176542 A1, published 10 August 2006).
It is noted that while claim 22 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
Regarding claim 22, the analyzer of claim 21 is discussed above in Section 17.
Neither Holmes nor Huenkemeier et al specifically teach the light source irradiates the two different wavelengths to excite or suppress fluorescence.
However, Muro et al teach fluorescence microscopes wherein one wavelength suppresses fluorescence and another wavelength excites fluorescence, which has the added advantage of allowing ultrahigh-resolution (paragraph 0036).  Thus, Muro et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the analyzer Holmes in view of Huenkemeier et al with the teachings of Muro et al to arrive at the instantly claimed analyzer with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in the added advantage of allowing ultrahigh-resolution as explicitly taught by Muro et al (paragraph 0036).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Muro et al could have been applied to the teachings of Holmes in view of Huenkemeier et al with predictable results because the known techniques of Muro et al predictably result in techniques useful for fluorescence detection.

19.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (U.S. Patent Application Publication No. US 2014/0170735 A1, published 19 June 2014) as applied to claim 16 above, and further in view of Rimm et al (U.S. Patent Application Publication No. US 2008/0153098 A1, published 26 June 2008).
It is noted that while claim 25 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
	Regarding claim 25, the system of claim 16 is discussed above in Section 15.
	While Holmes teaches the detection of HER2 (paragraphs 1744 and 1762)  as well as measuring DNA (paragraph 0153) and detection of gene expression (paragraph 01780), Holmes does not explicitly teach imaging HER2 genes.
	However, Rimm et al teach imaging and the detection of HER2 gene expression (paragraph 0103), wherein the expression is measured using cDNA (thereby analyzing the HER2 gene), and which has the added advantage of allowing correlation with the level of RNA (i.e., gene expression) present in the sample (paragraph 0060), which in turn aids in diagnosing, staging, and prognosing breast cancer (paragraph 0007).  Thus, Rimm et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the analyzer of Holmes with the teachings of Rimm et al to arrive at the instantly claimed analyzer with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in the added advantage of aiding in diagnosing, staging, and prognosing breast cancer as explicitly taught by Rimm et al (paragraph 0007).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Rimm et al could have been applied to the teachings of Holmes with predictable results because the known techniques of Rimm et al predictably result in techniques useful for detecting cancer.



20.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (U.S. Patent Application Publication No. US 2014/0170735 A1, published 19 June 2014) as applied to claim 16 above, and further in view of Dajotoy et al (J. Leukocyte Biol., vol. 76,  pages 685-691,  published September 2004).
It is noted that while claim 26 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
Regarding claim 26, the analyzer of claim 16 is discussed above.
	While Holmes teach the use of secondary antibodies (paragraph 1733) as well as labeled anti-rabbit IgG (paragraph 1770), Holmes does not teach the claimed functionally equivalent antibody.
	However, Dajotoy et al teach the claimed functionally equivalent antibody, which has the added advantage of being commercially available (page 686). Thus, Dajotoy et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the analyzer of Holmes with the functionally equivalent secondary antibodies of Dajotoy et al to arrive at the instantly claimed analyzer with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in the added advantage of utilizing a commercially available antibody as explicitly taught by Dajotoy et al (paragraph 0007).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Dajotoy et al could have been applied to the teachings of Holmes with predictable results because the known techniques of Dajotoy et al predictably result in useful secondary antibodies.
21.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (U.S. Patent Application Publication No. US 2014/0170735 A1, published 19 June 2014) as applied to claim 16 above, and further in view of McKeen et al (U.S. Patent Application Publication No. US 2013/0020175 A1, published 24 January 2013).
	Regarding claim 27, the analyzer of claim 16 is discussed above in Section 15.
	While Holmes teaches robotics systems (paragraph 0431) and the use of slides (paragraph 0440) and fixed samples (paragraph 1540), Holmes does not teach the conveyor transports glass slides. 
	However, McKeen et al teach a sample processing system (Abstract) comprising a conveyor, in the form of a slide transport system that transports glass slides comprising fixed samples (paragraph 0067), which are transporter throughout various modules (paragraph 0031).  McKeen et al also teach the system has the added advantage of using a single movement mechanism (paragraph 0034).  Thus, McKeen et al teach the known techniques discussed above. 
It would therefore have been obvious to a person of ordinary skill in the art to have modified the conveyor of Holmes with the teachings of McKeen et al to arrive at the instantly claimed analyzer with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in the added advantage of utilizing a single movement mechanism as explicitly taught by McKeen et al (paragraph 0034).  In addition, it would have been obvious to the ordinary artisan that the known techniques of McKeen et al could have been applied to the teachings of Holmes with predictable results because the known techniques of McKeen et al predictably result in a useful conveyor for slides.
22.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (U.S. Patent Application Publication No. US 2014/0170735 A1, published 19 June 2014) as applied to claim 16 above, and further in view of Wada et al (U.S. Patent Application Publication No. US 2003/0027225 A1, published 6 February 2003).
	Regarding claim 29, the analyzer of claim 16 is discussed above in Section 15.
	Holmes does not teach a collection unit.
	However, Wada et al teach modular systems (paragraph 0023) wherein sample are collected following fluorescence detection (paragraph 0038), wherein the collection utilizes a collection unit, in the form of a capillary to allow collection (paragraph 0061) into external storage containers, which have the added advantage of allowing further analysis as well as optional transfer to other instrumentation (paragraph 0019).   Thus, Wada et al teach the known techniques discussed above.
 It is reiterated that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device.  Thus, any order of the units taught by Holmes is obvious.
It is further reiterated that the courts have also held that apparatus claims cover what a device is, not what a device does. Therefore, the various uses recited in the claim (i.e., collecting after imaging) do not further limit the claimed analyzer.  Because the cited prior art teaches the structural elements of the claim, the claim is obvious.  
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the analyzer of Holmes with the teachings of Wada et al to arrive at the instantly claimed analyzer with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in the added advantage of allowing further analysis as well as optional transfer to other instrumentation as explicitly taught by Wada et al (paragraph 0019).   In addition, it would have been obvious to the ordinary artisan that the known techniques of Wada et al could have been applied to the teachings of Holmes with predictable results because the known techniques of Wada et al predictably result in a an isolated sample ready of analysis by other instrumentation.

Double Patenting
23.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

24.	Claims 16-20, 23-26, 28, and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, and 21-22 of U.S. Patent No. 10,604,731 in view of Holmes (U.S. Patent Application Publication No. US 2014/0170735 A1, published 19 June 2014).
	Both sets of claims are drawn to analyzers comprising dyes, light source (i.e., pretreatment) units, image capturing units, processing (i.e. analysis) units, etc.  any additional limitations of the ‘731 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘731 claims do not require a conveyor or heater.
	However, Holmes teaches the limitation discussed above, and that the system has the added advantage of reduced or eliminated downtime (paragraph 0644).  Thus, Holmes teaches the known techniques discussed above, and the modifications obvious based on the rational presented herein. 

25.	Claims 18 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, and 21-22 of U.S. Patent No. 10,604,731 in view of Holmes (U.S. Patent Application Publication No. US 2014/0170735 A1, published 19 June 2014) as applied to claim 16 above, and further in view of  Larsen et al (U.S. Patent Application Publication No. US 2011/0136135 A1, published 9 June 2011) based on the citations and rationale provided above.  

26.	Claims 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, and 21-22 of U.S. Patent No. 10,604,731 in view of Holmes (U.S. Patent Application Publication No. US 2014/0170735 A1, published 19 June 2014) as applied to claim 16 above, and further in view of  Huenkemeier et al (Proc. SPIE 5709, Fiber Lasers II: Technology, Systems, and Applications, pages 110-116; 22 April 2005) based on the citations and rationale provided above.  
27.	Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, and 21-22 of U.S. Patent No. 10,604,731 in view of Holmes (U.S. Patent Application Publication No. US 2014/0170735 A1, published 19 June 2014) in view of Huenkemeier et al (Proc. SPIE 5709, Fiber Lasers II: Technology, Systems, and Applications, pages 110-116; 22 April 2005) as applied to claim 21 above, and further in view of Muro et al (U.S. Patent Application Publication No. US 2006/0176542 A1, published 10 August 2006) based on the citations and rationale provided above.  

28.	Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, and 21-22 of U.S. Patent No. 10,604,731 in view of Holmes (U.S. Patent Application Publication No. US 2014/0170735 A1, published 19 June 2014) as applied to claim 16 above, and further in view of Dajotoy et al (J. Leukocyte Biol., vol. 76,  pages 685-691,  published September 2004) based on the citations and rationale provided above.  

29.	Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, and 21-22 of U.S. Patent No. 10,604,731 in view of Holmes (U.S. Patent Application Publication No. US 2014/0170735 A1, published 19 June 2014) as applied to claim 16 above, and further in view of McKeen et al (U.S. Patent Application Publication No. US 2013/0020175 A1, published 24 January 2013) based on the citations and rationale provided above.  

30.	Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, and 21-22 of U.S. Patent No. 10,604,731 in view of Holmes (U.S. Patent Application Publication No. US 2014/0170735 A1, published 19 June 2014) as applied to claim 16 above, and further in view of Wada et al (U.S. Patent Application Publication No. US 2003/0027225 A1, published 6 February 2003) based on the citations and rationale provided above.  

31.	Claims 16-20, 23-26, 28, and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,676,784 in view of Holmes (U.S. Patent Application Publication No. US 2014/0170735 A1, published 19 June 2014).
	Both sets of claims are drawn to dyes, light source (i.e., pretreatment) units, image capturing units, processing (i.e. analysis) units, etc.  any additional limitations of the ‘784 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘784 claims do not require a conveyor or heater.
	However, Holmes teaches the limitation discussed above, and that the system has the added advantage of reduced or eliminated downtime (paragraph 0644).  Thus, Holmes teaches the known techniques discussed above, and the modifications obvious based on the rational presented herein. 


32.	Claims 18 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,676,784 in view of Holmes (U.S. Patent Application Publication No. US 2014/0170735 A1, published 19 June 2014) as applied to claim 16 above, and further in view of  Larsen et al (U.S. Patent Application Publication No. US 2011/0136135 A1, published 9 June 2011) based on the citations and rationale provided above.  

33.	Claims 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,676,784 in view of Holmes (U.S. Patent Application Publication No. US 2014/0170735 A1, published 19 June 2014) as applied to claim 16 above, and further in view of  Huenkemeier et al (Proc. SPIE 5709, Fiber Lasers II: Technology, Systems, and Applications, pages 110-116; 22 April 2005) based on the citations and rationale provided above.  

34.	Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,676,784 in view of Holmes (U.S. Patent Application Publication No. US 2014/0170735 A1, published 19 June 2014) in view of Huenkemeier et al (Proc. SPIE 5709, Fiber Lasers II: Technology, Systems, and Applications, pages 110-116; 22 April 2005) as applied to claim 21 above, and further in view of Muro et al (U.S. Patent Application Publication No. US 2006/0176542 A1, published 10 August 2006) based on the citations and rationale provided above.  

35.	Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,676,784 in view of Holmes (U.S. Patent Application Publication No. US 2014/0170735 A1, published 19 June 2014) as applied to claim 16 above, and further in view of Dajotoy et al (J. Leukocyte Biol., vol. 76,  pages 685-691,  published September 2004) based on the citations and rationale provided above.  

36.	Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,676,784 in view of Holmes (U.S. Patent Application Publication No. US 2014/0170735 A1, published 19 June 2014) as applied to claim 16 above, and further in view of McKeen et al (U.S. Patent Application Publication No. US 2013/0020175 A1, published 24 January 2013) based on the citations and rationale provided above.  

37.	Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,676,784 in view of Holmes (U.S. Patent Application Publication No. US 2014/0170735 A1, published 19 June 2014) as applied to claim 16 above, and further in view of Wada et al (U.S. Patent Application Publication No. US 2003/0027225 A1, published 6 February 2003) based on the citations and rationale provided above.  
Conclusion
38.	No claim is allowed.
39.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634

/Robert T. Crow/Primary Examiner, Art Unit 1634